DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “when the first switch is in a closed state during the second sensing period, the second switch and the third switch are in an open state, a first buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, and a second buffer amplifier connected to the second data line and a third buffer amplifier connected to the third data line output a data voltage corresponding to a lowest grayscale, wherein the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers, wherein when the second switch is in the closed state during the second sensing period, the first switch and the third switch are in the open state, the second buffer amplifier is in the high impedance (Hi-z) state, and the first buffer amplifier and the third buffer amplifier output the data voltage corresponding to the lowest grayscale, and wherein when the third switch is in the closed state during the second sensing period, the first switch and the second switch are in the open state, the third buffer amplifier is in the high impedance (Hi-z) state, and the first buffer amplifier and the second buffer amplifier output the data voltage corresponding to the lowest grayscale” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  
As to claim 15: It recites “a power source stabilization capacitor connected between the reference power source and a first electrode connected to the output terminal of the global amplifier”, wherein “the reference power source” should be changed to ---a reference power source---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 9: It recites “when the first switch is in a closed state during the second sensing period, the second switch and the third switch are in an open state, a first buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, and a second buffer amplifier connected to the second data line and a third buffer amplifier connected to the third data line output a data voltage corresponding to a lowest grayscale, wherein the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers, wherein when the second switch is in the closed state during the second sensing period, the first switch and the third switch are in the open state, the second buffer amplifier is in the high impedance (Hi-z) state, and the first buffer amplifier and the third buffer amplifier output the data voltage corresponding to the lowest grayscale, and wherein when the third switch is in the closed state during the second sensing period, the first switch and the second switch are in the open state, the third buffer amplifier is in the high impedance (Hi-z) state, and the first buffer amplifier and the second buffer amplifier output the data voltage corresponding to the lowest grayscale.” However, the drawing of the specification does not include waveforms for representing these features. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.
As to claim 20: It recites “the supplying of the second sensing voltage includes: during a first part of the second sensing period, turning on the first switch, turning off the second switch and the third switch, operating a first buffer amplifier connected to the first data line to be in a high impedance (Hi-z) state, and outputting a data voltage corresponding to a lowest grayscale through a second buffer amplifier connected to the second data line and a third buffer amplifier connected to the third data line, wherein the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers; during a second part of the second sensing period, turning on the second switch, turning off the first switch and the third switch, operating the second buffer amplifier to be in the high impedance (Hi-z) state, and outputting the data voltage corresponding to the lowest grayscale through the first buffer amplifier and the third buffer amplifier; and during a third part of the second sensing period, turning on the third switch, turning off the first switch and the second switch, operating the third buffer amplifier to be in the high impedance (Hi-z) state, and outputting the data voltage corresponding to the lowest grayscale through the first buffer amplifier and the second buffer amplifier.” However, the drawing of the specification does not include waveforms for representing these features. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEON et al (US 2015/0356898 A1) in view of LEE et al (US 2020/0106976 A1).
As to claim 1: Jeon discloses a display device (Figs. 1-4, “a display device”; Abstract, ¶0024-0031) comprising: 
a display panel including a plurality of pixels connected to data lines (Figs. 1-4, “a display panel 110” including “a plurality of pixels 10” connected to data lines DL; ¶0024-0031); 
a data driver including a plurality of buffer amplifiers, wherein the plurality of buffer amplifiers supplies a first sensing voltage to the data lines during a first sensing period (Figs. 1-4, “a data driver 40” including “a plurality of buffer amplifiers SB”, wherein the plurality of buffer amplifiers supplies a first sensing voltage to the data lines during a first sensing period; ¶0024-0031, 0043-0050) and 
a global amplifier which supplies a second sensing voltage to the data lines during a second sensing period different from the first sensing period (Figs. 1-4, “a global amplifier GA” which supplies a second sensing voltage to the data lines during a second sensing period different from the first sensing period; ¶0028, 0037-0051), and
wherein an output terminal of the global amplifier is connected to each of all data lines of the display panel through a first switch, a second switch, and a third switch (Fig. 3 shows an output terminal of the global amplifier GA is connected to each of all data lines DL of the display panel through “a plurality of switches SW1” including a first switch, a second switch, and a third switch).  
Jeon does not expressly disclose the plurality of pixels connected to sensing lines; the data driver including a sensor, and the sensor receives a first sensing signal from the pixels through the sensing lines during the first sensing period, wherein the sensor receives a second sensing signal corresponding to the second sensing voltage from the pixels through the sensing lines during the second sensing period, and generates compensation data based on a difference value between the first sensing signal and the second sensing signal. However, Lee teaches Lee teaches a display device comprises a display panel including a plurality of pixels, connected to data lines and sensing lines; a data driver including a plurality of buffer amplifiers and a sensor, wherein the plurality of buffer amplifiers supplies a first sensing voltage to the data lines during a first sensing period, and the sensor receives a first sensing signal from the pixels through the sensing lines during the first sensing period (Figs. 1-6, a display device comprises “a display panel 10” including “a plurality of pixels P”, connected to “data lines 14” and “sensing lines 16”; “a data driver 12” including “a plurality of buffer amplifiers 121” and “a sensor 122”, wherein the plurality of buffer amplifiers supplies a first sensing voltage to the data lines 14 during a first sensing period, and the sensor receives a first sensing signal from the pixels P through the sensing lines 16” during a first sensing period; Abstract, ¶0041-0043), the sensor generates compensation data based on a difference value between the first sensing signals (Figs. 1-6, ¶0052-0055). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon to implement sensing lines into the plurality of pixels and a sensor into the data driver, such that the plurality of pixels connected to sensing lines; the data driver including a sensor, and the sensor receives a first sensing signal from the pixels through the sensing lines during the first sensing period, wherein the sensor receives a second sensing signal corresponding to the second sensing voltage from the pixels through the sensing lines during the second sensing period, and generates compensation data based on a difference value between the first sensing signal and the second sensing signal as taught by Lee. The motivation would have been in order to provide a current sensing device and an organic light emitting display device which can minimize the distortion of a sensing result due to noise (Lee: ¶0008-0012).
As to claim 2: Claim 2 is a dependent claim of claim 1. The combination of the prior arts Jeon and Lee further disclose claim limitation of the second sensing voltage has a same value as the first sensing voltage (Jeon: Figs. 1-4, the second sensing voltage has a same value as the first sensing voltage; ¶0037-0051; Lee: Figs. 1-6, the second sensing voltage has a same value as the first sensing voltage; ¶0040-0070). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3: Claim 3 is a dependent claim of claim 2. The combination of the prior arts Jeon and Lee further disclose claim limitation of the second sensing signal has a greater value than the first sensing signal (Jeon: Figs. 1-4, the second sensing signal has a greater value than the first sensing signal; ¶0037-0051; Lee: Figs. 1-6, the second sensing signal has a greater value than the first sensing signal; ¶0040-0070). In addition, the same motivation is used as the rejection of claim 3.
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior arts Jeon and Lee further disclose claim limitation of the first sensing signal is a value obtained by subtracting a sum of a threshold voltage of a driving transistor included in each of the pixels and a voltage deviation of the buffer amplifiers from the first sensing voltage, and the second sensing signal is a value obtained by subtracting the threshold voltage of the driving transistor from the second sensing voltage (Jeon: Figs. 1-4, the first sensing signal is a value obtained by subtracting a sum of a threshold voltage of a driving transistor included in each of the pixels and a voltage deviation of the buffer amplifiers from the first sensing voltage, and the second sensing signal is a value obtained by subtracting the threshold voltage of the driving transistor from the second sensing voltage; ¶0028-0047; Lee: Figs. 1-6, the first sensing signal is a value obtained by subtracting a sum of a threshold voltage of “a driving transistor DT” included in each of the pixels and a voltage deviation of the buffer amplifiers from the first sensing voltage; ¶0040-0070). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior art Lee further discloses claim limitation of the each of the pixels includes a first sub-pixel connected to a first data line among the data lines, a second sub-pixel connected to a second data line among the data lines, and a third sub-pixel connected to a third data line among the data lines (Fig. 2 shows each of the pixels includes a first sub-pixel connected to a first data line among the data lines, a second sub-pixel connected to a second data line among the data lines, and a third sub-pixel connected to a third data line among the data lines). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior art Lee further discloses claim limitation of the first sub-pixel, the second sub-pixel, and the third sub-pixel of the each of the pixels are connected to one of the sensing lines (Fig. 2 shows the first sub-pixel, the second sub-pixel, and the third sub-pixel of the each of the pixels are connected to one of the sensing lines 16). In addition, the same motivation is used as the rejection of claim 6.  
As to claim 7: Jeon discloses the output terminal of the global amplifier is connected to the first data line through the first switch, connected to the second data line through the second switch, and connected to the third data line through the third switch (Fig. 3 shows the global amplifier is connected to the first data line through the first switch, connected to the second data line through the second switch, and connected to the third data line through the third switch; ¶0045-0047).  
As to claim 8: Jeon discloses each of the first switch, the second switch, and the third switch is in an open state during the first sensing period (Fig. 3 shows each of the first switch, the second switch, and the third switch is in an open state during the first sensing period; ¶0045-0047).  
As to claim 9: Jeon disclose the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers (Figs. 2-3 show the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers), wherein the first switch, the second switch, and the switch are in a closed state during the second sensing period, the first buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, the second buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, and the third buffer amplifier connected to the first data line is in a high impedance (Hi-z) state (Figs. 1-4, the first switch, the second switch, and the switch are in a closed state during the second sensing period, the first buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, the second buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, and the third buffer amplifier connected to the first data line is in a high impedance (Hi-z) state; ¶0040-0051).
Jeon does not expressly disclose when the first switch is in a closed state during the second sensing period, the second switch and the third switch are in an open state, a first buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, and a second buffer amplifier connected to the second data line and a third buffer amplifier connected to the third data line output a data voltage corresponding to a lowest grayscale, wherein when the second switch is in the closed state during the second sensing period, the first switch and the third switch are in the open state, the second buffer amplifier is in the high impedance (Hi-z) state, and the first buffer amplifier and the third buffer amplifier output the data voltage corresponding to the lowest grayscale, and wherein when the third switch is in the closed state during the second sensing period, the first switch and the second switch are in the open state, the third buffer amplifier is in the high impedance (Hi-z) state, and the first buffer amplifier and the second buffer amplifier output the data voltage corresponding to the lowest grayscale. However, Jeon teaches a control signal output unit to supply control signals to the plurality of switches are turned on and off in response to the display area off control signals (Figs. 1-4, “a control signal output unit 50” to supply control signals to the plurality of switches SW1-SW2 are turned on and/or off in response to the display area off control signals;  ¶0045-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon and Lee to implement a control signal output unit into the display device, wherein the control signal output unit outputs a plurality of control signals corresponding to each of the first switch, the second switch, and the third switch, wherein each of the first switch, the second switch and the third switch corresponding to a first display area, a second display area, and a third display area, such that when the first switch is in a closed state during the second sensing period, the second switch and the third switch are in an open state, a first buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, and a second buffer amplifier connected to the second data line and a third buffer amplifier connected to the third data line output a data voltage corresponding to a lowest grayscale, wherein when the second switch is in the closed state during the second sensing period, the first switch and the third switch are in the open state, the second buffer amplifier is in the high impedance (Hi-z) state, and the first buffer amplifier and the third buffer amplifier output the data voltage corresponding to the lowest grayscale, and wherein when the third switch is in the closed state during the second sensing period, the first switch and the second switch are in the open state, the third buffer amplifier is in the high impedance (Hi-z) state, and the first buffer amplifier and the second buffer amplifier output the data voltage corresponding to the lowest grayscale in order to output the sensing voltage from the global amplifier to each of corresponding display areas of the display device. The motivation would have been in order to turn on and/or off the plurality of switches corresponding to each of the display areas (Jeon: ¶0040-0048).
As to claim 10: Claim 10 is a dependent claim of claim 1. The prior arts Jeon and Lee further disclose claim limitation of a timing controller which receives first image data from outside, sums the first image data and the compensation data, and supplies second image data to the data driver (Jeon: Fig. 1-4, ‘a timing controller 20” which receives first image data from outside; ¶0032; Lee: Figs. 1-2, “a timing controller 11” which receives first image data from outside, sums the first image data and the compensation data, and supplies second image data to the data driver 12; ¶0017-0021). In addition, the same motivation is used as the rejection of claim 10).  
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior art Lee further discloses claim limitation of an analog-to-digital converter which is connected between an output terminal of the sensor and the timing controller and converts the difference value between the first sensing signal and the second sensing signal from an analog form to a digital form (Figs. 1-2, “an analog-to-digital converter ADC” which is connected between an output terminal of the sensor and the timing controller and converts the difference value between the first sensing signal and the second sensing signal from an analog form to a digital form; ¶0040-0053). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12: Claim 12 is a dependent claim of claim 1. The prior art Lee further discloses claim limitation of the display panel further includes scan lines, sensing control lines, a first power source line, and a second power source line (Fig. 4, scan lines 15A, sensing control lines 15B, a first power source line EVDD, and a second power source line EVSS; ¶0042-0045), and wherein the each of the pixels includes: 
 SNK0156US35a first transistor including a first electrode connected to the first power source line, a gate electrode connected to a first node, and a second electrode connected to a second node (Fig. 4, “a first transistor DT” including a first electrode connected to the first power source line EVDD, a gate electrode connected to “a first node Ng”, and a second electrode connected to “a second node Ns”); 
a second transistor including a first electrode connected to a data line of the data lines, a second electrode connected to the first node, and a gate electrode connected to a scan line of the scan lines (Fig. 4, “a second transistor ST1” including a first electrode connected to “a data line 14 of the data lines”, a second electrode connected to the first node Ng, and a gate electrode connected to “a scan line of the scan lines 15A”); 
a third transistor including a first electrode connected to the second node, a second electrode connected to a sensing line of the sensing lines, and a gate electrode connected to a sensing control line of the sensing control lines (Fig. 4, “a third transistor ST2” including a first electrode connected to the second node Ns, a second electrode connected to “a sensing line 16 of the sensing lines”, and a gate electrode connected to “a sensing control line of the sensing control lines 15B”); 
a storage capacitor connected between the first node and the second node (Fig. 4, “a storage capacitor Cst” connected between the first node Ng and the second node Ns); and 
a light emitting element connected between the second node and the second power source line (Fig. 4, “a light emitting element OLED” connected between the second node Ns and the second power source line EVSS). In addition, the same motivation is used as the rejection of claim 12.    
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior art Lee further discloses claim limitation of the first transistor and the third transistor are turned on during at least some of the first sensing period and the second sensing period (Fig. 4, ¶0042-0056). In addition, the same motivation is used as the rejection of claim 13.
As to claim 16: Claim 16 is a driving method of claim 1. The combination of the prior arts Jeon and Lee further disclose a driving method of a display device including a display panel including a plurality of pixels connected to data lines and sensing lines (Jeon: Figs. 1-4, a driving method of “a display device 100” including “a display panel 10” including “a plurality of pixels PX” connected to data lines DL; Abstract, ¶0024-0031, 0054; Lee: Figs. 1-6, a display device including “a display panel 10” including “a plurality of pixels P” connected to data lines 14 and sensing lines 16; Abstract, ¶0040-0047), comprising: 
supplying a first sensing voltage to the data lines by a plurality of buffer amplifiers in a data driver during a first sensing period (Jeon: Figs. 1-4, supplying a first sensing voltage to the data lines by “a plurality of buffer amplifiers SB” in “a data driver 40” during a first sensing period; ¶0024-0031, 0043-0050; Lee: Figs. 1-6, supplying a first sensing voltage to the data lines by “a plurality of buffer amplifiers DAC” in “a data driver 12” during a first sensing period; ¶0053-0054); 
receiving a first sensing signal from the pixels through the sensing lines by a sensor in the data driver during the first sensing period (Lee: Figs. 1-6, receiving a first sensing signal from the pixels through the sensing lines 16 by “a sensor SU” in the data driver 12 during the first sensing period; ¶0053-0072); 
supplying a second sensing voltage to the data lines from a global amplifier during a second sensing period different from the first sensing period (Jeon: Figs. 1-4, supplying a second sensing voltage to the data lines from “a global amplifier GA” during a second sensing period different from the first sensing period; ¶0028, 0037-0051); 
receiving a second sensing signal corresponding to the second sensing voltage from the pixels through the sensing lines by the sensor in the data driver during the second sensing period (Lee: Figs. 1-6, receiving a second sensing signal corresponding to the second sensing voltage from the pixels through the sensing lines by the sensor in the data driver during the second sensing period; ¶0053-0072); and 
generating compensation data based on a difference value between the first sensing signal and the second sensing signal by the sensor in the data driver (Lee: Figs. 1-6, generating compensation data based on a difference value between the first sensing signal and the second sensing signal by the sensor in the data driver; ¶0052-0055),
wherein an output terminal of the global amplifier is connected to each of all data lines of the display panel through a first switch, a second switch, and a third switch (Jeon: Fig. 3 shows an output terminal of the global amplifier is connected to each of all data lines of the display panel through a plurality of switches including a first switch, a second switch, and a third switch). In addition, the same motivation is used as the rejection of claim 16.    
As to claim 17: Claim 17 is a dependent claim of claim 16 and a combination of the claims 2-3. The combination of the prior arts Jeon and Lee further disclose claim limitation of the second sensing voltage has a same value as the first sensing voltage (Jeon: Figs. 1-4, wherein the second sensing voltage has a same value as the first sensing voltage, and the second sensing signal has a greater value than the first sensing signal; ¶0037-0051; Lee: Figs. 1-6, wherein the second sensing voltage has a same value as the first sensing voltage, and the second sensing signal has a greater value than the first sensing signal; ¶0040-0070). In addition, the same motivation is used as the rejection of claim 17.  
As to claim 18: Claim 18 is a combination of claims 5-7. The combination of the prior arts Jeon and Lee further disclose claim limitation of each of the pixels includes a first sub-pixel, a second sub-pixel, and a third sub-pixel (Jeon: Figs. 1-4, a plurality of pixels; Lee: Figs. 2-4 show each of the pixels includes a first sub-pixel, a second sub-pixel, and a third sub-pixel; ¶0040-0049), the driving method further comprising,
connecting the first sub-pixel to a first data line among the data lines (Lee: Figs. 2-4, connecting the first sub-pixel to a first data line among the data lines; ¶0040-0049);
connecting the second sub-pixel to a second data line among the data lines (Lee: Figs. 2-4, connecting the second sub-pixel to a second data line among the data lines; ¶0040-0049);
connecting the third sub-pixel to a third data line among the data lines (Lee: Figs. 2-4, connecting the third sub-pixel to a third data line among the data lines; ¶0040-0049),
	connecting an output terminal of the global amplifier to the first data line through a first switch (Jeon: Fig. 3 shows connecting an output terminal of the global amplifier to the first data line through a first switch; ¶0045-0049), 
	connecting the second data line to the output terminal of the global amplifier through the second switch (Jeon: Fig. 3 shows connecting the second data line to the output terminal of the global amplifier through the second switch; ¶0045-0049), and
	connecting the third data line to the output terminal of the global amplifier through the third switch (Jeon: Fig. 3 shows connecting the third data line to the output terminal of the global amplifier through the third switch; ¶0045-0049). In addition, the same motivation is used as the rejection of claim 18.
As to claim 19: Jeon discloses each of the first switch, the second switch, and the third switch is in an open state during the first sensing period (Figs. 1-4, each of the first switch, the second switch, and the third switch is in an open state during the first sensing period; ¶0045-0049). In addition, the same motivation is used as the rejection of claim 19.
As to claim 20: Jeon disclose the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers (Figs. 2-3 show the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers), wherein the first switch, the second switch, and the switch are in a closed state during the second sensing period, the first buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, the second buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, and the third buffer amplifier connected to the first data line is in a high impedance (Hi-z) state (Figs. 1-4, the first switch, the second switch, and the switch are in a closed state during the second sensing period, the first buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, the second buffer amplifier connected to the first data line is in a high impedance (Hi-z) state, and the third buffer amplifier connected to the first data line is in a high impedance (Hi-z) state; ¶0040-0051).
Jeon does not expressly disclose the supplying of the second sensing voltage includes: during a first part of the second sensing period, turning on the first switch, turning off the second switch and the third switch, operating a first buffer amplifier connected to the first data line to be in a high impedance (Hi-z) state, and outputting a data voltage corresponding to a lowest grayscale through a second buffer amplifier connected to the second data line and a third buffer amplifier connected to the third data line, wherein the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers; during a second part of the second sensing period, turning on the second switch, turning off the first switch and the third switch, operating the second buffer amplifier to be in the high impedance (Hi-z) state, and outputting the data voltage corresponding to the lowest grayscale through the first buffer amplifier and the third buffer amplifier; and during a third part of the second sensing period, turning on the third switch, turning off the first switch and the second switch, operating the third buffer amplifier to be in the high impedance (Hi-z) state, and outputting the data voltage corresponding to the lowest grayscale through the first buffer amplifier and the second buffer amplifier. However, Jeon teaches a control signal output unit to supply control signals to the plurality of switches are turned on and off in response to the display area off control signals (Figs. 1-4, “a control signal output unit 50” to supply control signals to the plurality of switches SW1-SW2 are turned on and/or off in response to the display area off control signals;  ¶0045-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon and Lee to implement a control signal output unit into the display device, wherein the control signal output unit outputs a plurality of control signals corresponding to each of the first switch, the second switch, and the third switch, wherein each of the first switch, the second switch and the third switch corresponding to a first display area, a second display area, and a third display area, such that the supplying of the second sensing voltage includes: during a first part of the second sensing period, turning on the first switch, turning off the second switch and the third switch, operating a first buffer amplifier connected to the first data line to be in a high impedance (Hi-z) state, and outputting a data voltage corresponding to a lowest grayscale through a second buffer amplifier connected to the second data line and a third buffer amplifier connected to the third data line, wherein the plurality of buffer amplifiers includes the first, second, and third buffer amplifiers; during a second part of the second sensing period, turning on the second switch, turning off the first switch and the third switch, operating the second buffer amplifier to be in the high impedance (Hi-z) state, and outputting the data voltage corresponding to the lowest grayscale through the first buffer amplifier and the third buffer amplifier; and during a third part of the second sensing period, turning on the third switch, turning off the first switch and the second switch, operating the third buffer amplifier to be in the high impedance (Hi-z) state, and outputting the data voltage corresponding to the lowest grayscale through the first buffer amplifier and the second buffer amplifier in order to output the sensing voltage from the global amplifier to each of corresponding display areas of the display device. The motivation would have been in order to turn on and/or off the plurality of switches corresponding to each of the display areas (Jeon: ¶0040-0048).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEON et al (US 2015/0356898 A1) in view of LEE et al (US 2020/0106976 A1), hereinafter Jeons as applied to claim 12 above, and further in view of Brahma et al (US 2018/0005579 A1).
As to claim 14: Claim 14 is a dependent claim of claim 12. The prior art Lee further disclose a sensing capacitor connected between the sensing line and a reference power source (Fig. 5, wherein the sensor comprises “a sensing capacitor Cline” connected between the sensing line 16 and “a reference power source GND”), wherein the sensing capacitor is charged by a current provided through the second node when the third transistor is turned on (Figs. 4-5, ¶0075). Jeons does not expressly disclose the sensor further includes: an initialization switch connected between an initialization power source and the sensing line, wherein the sensing capacitor is charged by a current provided through the second node when the initialization switch is in an open state and the third transistor is turned on. However, Brahma teaches a display device comprises a plurality of pixels, a data driver, wherein each of the plurality of pixels comprises a sensing line, and wherein the data driver comprise a sensor is connected to the sensing line, wherein the sensor further includes: an initialization switch connected between an initialization power source and the sensing line; and a sensing capacitor connected between the sensing line and a reference power source, wherein the sensing capacitor is charged by a current provided through the second node when the initialization switch is in an open state and the third transistor is turned on (Figs. 7-8, 13, a display device comprises “a plurality of pixels 62”, “a data driver 90”, wherein each of the plurality of pixels comprises a sensing line, and wherein the data driver comprise “a sensor 122” is connected to the sensing line, wherein the sensor further includes: “an initialization switch 252” connected between “an initialization power source 250” and the sensing line; and “a sensing capacitor CL” connected between the sensing line and a reference power source 250, wherein the sensing capacitor is charged by a current provided through the second node when the initialization switch is in an open state and the third transistor is turned on; ¶0045-0058). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeons to implement an initialization switch in the sensor circuit, such that the initialization switch connected between an initialization power source and the sensing line, wherein the sensing capacitor is charged by a current provided through the second node when the initialization switch is in an open state and the third transistor is turned on as taught by Brahma. The motivation would have been in order to improve image quality and consistency, external compensation circuitry may be used to counteract negative artifacts caused by variations within a pixel (Brahma: ¶0006-0007).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEON et al (US 2015/0356898 A1) in view of LEE et al (US 2020/0106976 A1), hereinafter Jeons as applied to claim 1 above, and further in view of Kubota et al (US 6054976).
As to claim 15: Jeons does not expressly disclose a power source stabilization capacitor connected between the reference power source and a first electrode connected to the output terminal of the global amplifier. Kubota teaches a display device comprises a global amplifier and a power source stabilization capacitor connected between a reference power source and a first electrode connected to the output terminal of the global amplifier (Figs. 10-13, “a display device” comprises “a global amplifier 71” and “a power source stabilization capacitor 72” connected between “a reference power source Vref” and a first electrode connected to “an output terminal OUTPUT” of the global amplifier 71; col. 15). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeons to implement a power source stabilization capacitor into the display device, such that the power source stabilization capacitor connected between the reference power source and a first electrode connected to the output terminal of the global amplifier as taught by Kubota. The motivation would have been in order to set a gain as desired (Kubota: col. 15, lines 42-48).

Response to Arguments
Applicant’s arguments filed on March 15, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693